Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 1 of 16 PageID #: 628




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

CHARLES M. CORMACK,                                  )
                                                     )
                              Petitioner,            )
                                                     )
                        v.                           )       No. 1:18-cv-01348-JRS-DML
                                                     )
WARDEN,                                              )
                                                     )
                              Respondent.            )

                Order Denying Petition for a Writ of Habeas Corpus and
       Denying Motion for Interlocutory Injunction and Order for Immediate Release

        Petitioner Charles Cormack was convicted in 2002 in Clark County, Indiana, on charges

 of child molestation and sexual misconduct with a minor. Mr. Cormack served a term of

 imprisonment and was released on parole. He violated the terms of his parole and was returned to

 prison, where he remains. Mr. Cormack now seeks a writ of habeas corpus.

        For the reasons that follow, the petition must be denied, and no certificate of appealability

 shall issue. Further, Mr. Cormack's motion for interlocutory injunction and order for immediate

 release based on the COVID-19 pandemic is also denied.

                             I.      Factual and Procedural Background

        On July 29, 2002, Mr. Cormack pleaded guilty to three crimes that occurred between

 February 1, 2000, and March 11, 2000: child molestation, as a Class C felony, and two counts of

 sexual misconduct with a minor, as a Class B felony, pursuant to a written plea agreement.

 Dkt. 10-1 at 2; dkt. 42-1. The trial court sentenced Mr. Cormack to thirty-six years, with eight of

 those years suspended to probation. Id. At the time of Mr. Cormack's offenses, Indiana law

 required all people convicted of "child molesting" or "sexual misconduct with a minor as a Class

 B felony" to serve parole for no more than ten years after completing their fixed term. I.C. § 35-

                                                 1
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 2 of 16 PageID #: 629




 50-6-1(d) (1998). Mr. Cormack's plea agreement made no mention of his parole requirement.

 Dkt. 42-1.

          Mr. Cormack was released to parole on August 1, 2013. Dkt. 10-4. He was subsequently

 arrested for a parole violation due to possession of an electronic device and attempted third-party

 contact with the victim. Dkt. 1 at 1. On March 10, 2016, the Indiana Parole Board revoked

 Mr. Cormack's parole and remanded him to prison to serve the remainder of his sentence. Dkt. 10-6

 at 87.

          On February 23, 2017, Mr. Cormack filed a petition for writ of habeas corpus in Henry

 County Circuit Court, which was dismissed on April 26, 2017, for failure to state a claim. Dkt. 10-5

 at 1–12, 38. Mr. Cormack appealed, and the Court of Appeals affirmed the dismissal on

 December 21, 2017, in an unpublished decision. Cormack v. Butts, 95 N.E.3d 215, 2017 WL

 6521707 (Ind. Ct. App. Dec. 21, 2017). The court held that the requirement that Mr. Cormack

 participate in Indiana's Sex Offender Management and Monitoring program ("SOMM program")

 on parole did not violate the constitutional prohibitions of ex post facto laws under the state or

 federal constitutions, and the lack of advisement that he would have to serve a term of parole did

 not warrant habeas relief. Id. at *2–3. The Indiana Supreme Court denied transfer. Dkt. 10-6 at 151.

          Mr. Cormack filed the instant petition for writ of habeas corpus on May 2, 2018. Dkt. 1.

 He asserted three claims: 1) that the SOMM program, parole restrictions, and Indiana statutes

 related to residence restrictions for sex offenders, sex offender program registration fees, and sex

 offender change of address fees violated the constitutional prohibitions against ex post facto laws;

 2) that his Fourteenth Amendment due process rights were violated when he was not advised of

 his mandatory parole when he entered into his guilty plea; and 3) that his right to equal protection

 was violated because parole was not addressed at sentencing although probation was.



                                                  2
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 3 of 16 PageID #: 630




         The respondent's return argued in part that Mr. Cormack had failed to exhaust his claims

 with respect to the Indiana statutes. Mr. Cormack sought to withdraw those claims so he could

 exhaust them. Dkt. 20.

         On July 27, 2018, Mr. Cormack filed an amended petition for ex post facto relief in Clark

 County Circuit Court, arguing that the Indiana statutes violated the prohibitions against ex post

 facto laws. Dkt. 30-1. The State moved for summary disposition arguing that Mr. Cormack's

 petition was barred as res judicata. Dkt. 30-2. The trial court dismissed the case, dkt. 30-3, and

 Mr. Cormack filed an appeal, dkts. 30-5, 30-6. The State filed a motion to dismiss arguing (1) that

 the trial court correctly determined Mr. Cormack's claims were barred by res judicata and (2) any

 claims about those statutes were not ripe because they did not form the basis of his parole

 revocation. Dkt. 30-7 at 4–5. The Indiana Court of Appeals dismissed the appeal with prejudice

 (without explanation of its reasoning), dkt. 30-9, and the Indiana Supreme Court denied transfer

 on May 9, 2019, dkt. 30-14.

         On June 17, 2019, Mr. Cormack filed another petition for habeas corpus in this Court under

 cause number 1:19-cv-2445-JRS-MJD, arguing 1) that the Indiana statutes violated the ex post

 facto clause and 2) that his right to due process was violated because he did not receive a copy of

 the State's brief in his last appeal. The Court dismissed the case as duplicative and ordered that his

 petition be filed under this cause number as an amended petition.

         The Court will address Mr. Cormack's claims in both his petition, dkt. 1, and his amended

 petition, dkt. 22.

                                       II.     Applicable Law

         A federal court may grant habeas relief only if the petitioner demonstrates that he is in

 custody "in violation of the Constitution or laws . . . of the United States." 28 U.S.C. § 2254(a).



                                                   3
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 4 of 16 PageID #: 631




 The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") directs how the Court

 must consider petitions for habeas relief under § 2254. "In considering habeas corpus petitions

 challenging state court convictions, [the Court's] review is governed (and greatly limited) by

 AEDPA." Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

 marks omitted). "The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

 retrials and to ensure that state-court convictions are given effect to the extent possible under law."

 Id. (citation and quotation marks omitted).

        A federal habeas court cannot grant relief unless the state court's adjudication of a federal

 claim on the merits:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d).

        "The decision federal courts look to is the last reasoned state-court decision to decide the

 merits of the case, even if the state's supreme court then denied discretionary review." Dassey, 877

 F.3d at 302. "Deciding whether a state court's decision 'involved' an unreasonable application of

 federal law or 'was based on' an unreasonable determination of fact requires the federal habeas

 court to train its attention on the particular reasons—both legal and factual—why state courts

 rejected a state prisoner's federal claims, and to give appropriate deference to that decision[.]"

 Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018) (citation and quotation marks omitted). "This

 is a straightforward inquiry when the last state court to decide a prisoner's federal claim explains

 its decision on the merits in a reasoned opinion." Id. "In that case, a federal habeas court simply




                                                   4
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 5 of 16 PageID #: 632




 reviews the specific reasons given by the state court and defers to those reasons if they are

 reasonable." Id.

        "For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

 an incorrect application of federal law." Harrington v. Richter, 562 U.S. 86, 101 (2011). "A state

 court's determination that a claim lacks merit precludes federal habeas relief so long as fairminded

 jurists could disagree on the correctness of the state court's decision." Id. "The issue is not whether

 federal judges agree with the state court decision or even whether the state court decision was

 correct. The issue is whether the decision was unreasonably wrong under an objective standard."

 Dassey, 877 F.3d at 302.

                                          III.    Discussion

        Mr. Cormack raises the following claims in his habeas petition: 1) that the SOMM

 program, parole restrictions, and Indiana statutes related to tolling of the registration period

 (I.C. § 11-8-8-19(a)), residence restrictions for sex offenders (I.C. § 35-42-4-11), sex offender

 program registration fees (I.C. § 36-2-13-5.6(a)(1)(A)), and sex offender change of address fees

 (I.C. § 36-2-13-5.6(a)(1)(B)) violated the constitutional prohibitions against ex post facto laws;

 2) that his Fourteenth Amendment due process rights were violated when he was not advised of

 his mandatory parole during his guilty plea proceedings; 3) that his right to equal protection was

 violated when the trial court addressed probation but not parole at his guilty plea and sentencing

 hearing; and 4) that his due process rights were violated when he failed to receive a copy of the

 State's brief in his second appeal.

        a. Ex Post Facto Violation

        The United States Constitution "prohibits both federal and state governments from enacting

 any 'ex post facto Law.'" Peugh v. United States, 133 S. Ct. 2072, 2081 (2013) (citing Art. I, § 9,



                                                   5
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 6 of 16 PageID #: 633




 cl. 3; Art. I, § 10). Among other things, this clause prohibits laws "that chang[e] the punishment,

 and inflic[t] a greater punishment, than the law annexed to the crime, when committed." Id.

 (citation and quotation marks omitted). "[T]he constitutional prohibition on ex post facto laws

 applies only to penal statutes which disadvantage the offender affected by them." Collins v.

 Youngblood, 497 U.S. 37, 41 (1990). "The [Supreme] Court has emphasized the restriction of the

 Clause to penal statutes, and thus a civil regulatory regime will implicate ex post facto concerns

 only if it can be fairly characterized as punishment." United States v. Leach, 639 F.3d 769, 772

 (7th Cir. 2011) (citations and quotation marks omitted). Simply put, "[t]o violate the Ex Post Facto

 Clause . . . a law must be both retrospective and penal." Id.

        In Mr. Cormack's first petition for a writ of habeas corpus in state court, he alleged that the

 imposition of the SOMM program and the violation of his parole due to stipulations under the

 SOMM program 1 constituted ex post facto violations. Dkt. 10-5 at 1. The Indiana Court of Appeals

 addressed this claim on the merits, reasoning as follows:

        Both the federal and state constitutions prohibit ex post facto laws. U.S.
        CONST. art. I, § 10; IND. CONST. art. I, § 24. An ex post facto law imposes a
        punishment for an act that was not punishable at the time it was committed or
        imposes additional punishment to that then prescribed. Ramon v. State, 888 N.E.2d
        244 (Ind. Ct. App. 2008). The focus of the ex post facto inquiry is not on whether
        the change causes a disadvantage; rather, we must determine whether the change
        increases the penalty by which a crime is punishable or alters the definition of
        criminal conduct. Id. Analysis of alleged violations is the same under both
        constitutional provisions. Upton v. State, 904 N.E.2d 700 (Ind. Ct. App.
        2009), trans. denied.

        The practice of releasing prisoners on parole has become an integral part of our
        penological system—not as an ad hoc exercise of clemency but as an established
        variation on imprisonment. Harris v. State, 836 N.E.2d 267 (Ind. Ct. App.
        2005), trans. denied. The primary purpose of parole is to help offenders reintegrate


 1
   To be clear, Mr. Cormack's petition does not challenge any requirement that he participate in
 SOMM while he is incarcerated at New Castle Correction facility. See, e.g., Lacy v. Butts, 922
 F.3d 371, 379 (7th Cir. 2019) (finding § 2254 petition a proper vehicle to challenge loss of credit
 time while incarcerated due to refusal to participate in SOMM program in prison).
                                                  6
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 7 of 16 PageID #: 634




        into society as constructive individuals without being confined for the full term of
        their sentence. Id. To accomplish this goal, offenders placed on parole are subjected
        to specific conditions that restrict their activities substantially beyond ordinary
        restrictions imposed by law on individual citizens. Id.

        The parole board has the power to determine whether prisoners should be released
        on parole and, if so, under what conditions. Ind. Code §§ 11–13–3–3, –4
        (2012); Harris, 836 N.E.2d 267. A prisoner is released on parole only upon his
        agreement to these conditions, and the parole agreement is a contract between the
        prisoner and the State by which the parolee is bound. Harris, 836 N.E.2d 267. The
        board may also impose additional conditions beyond the standard conditions as
        long as they are reasonably related to the parolee's successful reintegration into the
        community and not unduly restrictive of a fundamental right. Ind. Code § 11–13–
        3–4(b).

        Here, the additional parole condition for Cormack is his participation in the SOMM
        program. This very question was addressed in Patrick v. Butts, 12 N.E.3d 270 (Ind.
        Ct. App. 2014). The Patrick panel explained:

            The Parole Board is allowed to impose conditions that are "reasonably
            related to the parolee's successful reintegration into the community," Ind.
            Code § 11–13–3–4(b), and that subsection was in place when Patrick was
            convicted [in 1991]. Our Supreme Court has found that the SOMM program
            "is a valuable tool aimed at the legitimate purpose of rehabilitating sex
            offenders before they are fully released from State control." Bleeke v.
            Lemmon, 6 N.E.3d 907, 940 (Ind. 2014). As the Parole Board's authority to
            impose conditions on parole is not limited by the date on which the program
            was created, but rather is limited by the program's ability to help reintegrate
            the parolee into society, the order that Patrick participate in SOMM does
            not violate the ex post facto clause.

        Id. at 271–72. We find this reasoning to be true in this case as well.

 Cormack, 2017 WL 6521707 at *1–2 (Ind. Ct. App. 2017).

        This was not an unreasonable application of federal law. When Mr. Cormack committed

 his crime, he was subject to being placed on parole for no more than ten years. I.C. § 35-50-6-1(d)

 (1998). Additionally, the Indiana Parole Board had broad statutory authority to impose conditions

 of parole that "are reasonably related to the parolee's successful reintegration into the community

 and not unduly restrictive of a fundamental right." I.C. § 11-13-3-4(b) (1999). Neither the SOMM

 program, nor the stipulations Mr. Cormack violated, violate the Ex Post Facto Clause because they

                                                  7
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 8 of 16 PageID #: 635




 did not extend the length of his punishment or change the terms of it; they merely affected the

 procedures by which the parole board monitors parolees convicted of sex crimes. See Portley v.

 Grossman, 444 U.S. 1311, 1312 (1980) ("The terms of the sentence originally imposed have in no

 way been altered. … The [parole] guidelines, therefore, neither deprive applicant of any pre-

 existing right nor enhance the punishment imposed. The change in guidelines assisting the

 Commission in the exercise of its discretion is in the nature of a procedural change found

 permissible in Dobbert [v. Florida, 432 U.S. 282, 293 (1977)].").

        Mr. Cormack's reliance on Greenfield v. Scafati, 277 F. Supp. 644 (D. Mass. 1967), aff'd

 mem., 390 U.S. 712 (1968), dkt. 16 at 3–4, is unavailing. In Greenfield, the defendant, who was

 incarcerated after having his parole revoked, challenged a statute that prohibited any state parole

 violator from receiving good-conduct credits during his six first months in custody following the

 revocation. 277 F. Supp at 644–45. When he had committed his crime, all prisoners, including

 parole violators, could accumulate good-conduct credits from the beginning of their incarceration.

 Id. Because the statute prevented him from being released as early as he might have been had he

 been allowed to accrue good-time credits under the statute in effect when he committed his crime,

 the statute operated retrospectively and to his detriment, and, accordingly, violated the Ex Post

 Facto Clause. Id. at 645. Here, Mr. Cormack's parole stipulations, including his participation in

 SOMM, did not extend the length of his parole or his original sentence. The Indiana Court of

 Appeals' decision was not an unreasonable application of federal law, and habeas relief is not

 warranted.

        Because Mr. Cormack acknowledged that he had not exhausted his ex post facto claims as

 it related to certain Indiana statutes, he sought to withdraw those claims to pursue them in state

 court. He then filed an amended petition for ex post facto relief under Indiana cause number



                                                 8
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 9 of 16 PageID #: 636




 33C02-1702-MI-15 challenging the following statutes: I.C. § 11-8-8-19(a), which tolls the

 registration period; I.C. § 35-42-4-11, which places residence restrictions on sex offenders; I.C.

 § 36-2-13-5.6(a)(1)(A), which imposes registration fees for the sex offender program; and I.C.

 § 36-2-13-5.6(a)(1)(B), which imposes fees when sex offenders change their address. The trial

 court dismissed his petition as being barred by res judicata. Mr. Cormack appealed the dismissal

 of the petition. His appeal was dismissed, and the Indiana Supreme Court did not grant transfer.

         The respondent argues that Mr. Cormack failed to exhaust his remedies because, although

 he tried to challenge these statutes in state court, he used the wrong procedural vehicle. The

 respondent contends that instead of filing a second petition for ex post facto relief, Mr. Cormack

 should have sought permission to file a successive petition for post-conviction relief under

 Indiana's post-conviction rules. Dkt. 30 at 7. The respondent speculates that had he done so, the

 Indiana court may have reached the merits of Mr. Cormack's arguments rather than deny them on

 res judicata grounds. The Court finds this argument unpersuasive, because the Seventh Circuit has

 "repeatedly held that 'res judicata is not a bar to consideration of claims in a federal habeas action'"

 but rather is a "merit-based determination." Davis v. Lambert, 388 F.3d 1052, 1058 (7th Cir. 2004)

 (quoting Moore v. Bryant, 295 F.3d 776 n.1 (7th Cir. 2002) and citing Patrasso v. Nelson, 121

 F.3d 297, 301 (7th Cir. 1997) and Page v. Frank, 343 F.3d 901 (7th Cir. 2003)).

         Even if the respondent is correct that Mr. Cormack's claims are unexhausted or

 procedurally defaulted, the Court will bypass the procedural issue because Mr. Cormack's

 challenges to these statutes are not ripe. See Brown v. Watters, 599 F.3d 602, 610 (7th Cir. 2010);

 (bypassing a difficult innocence question to address claim on the merits). "Ripeness doctrine is

 based on the Constitution's case-or-controversy requirements as well as discretionary prudential

 considerations." Wisc. Right to Life State Political Action Comm. v. Barland, 664 F.3d 139, 148



                                                    9
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 10 of 16 PageID #: 637




  (7th Cir. 2011). "A claim is not ripe for adjudication if it rests upon 'contingent future events that

  may not occur as anticipated, or indeed may not occur at all.'" Texas v. United States, 523 U.S.

  296, 300 (1998). Mr. Cormack's parole was not revoked due to a violation of any of these statutes,

  and he admits that any harm is a potential future harm. See dkt. 22 at 4 (Cormack "is currently

  under a law which could end up getting him violated for a failure to register due to a failure to pay

  the registration fee." (emphasis added)). Relief under § 2254 is available only to petitioners who

  are currently in custody for violations of the federal constitution. These allegations rest upon the

  Indiana Parole Board revoking Mr. Cormack's parole after he is released from prison. This will not

  happen until 2021, if at all. As such, challenges to these statutes are not ripe and must be dismissed.

         b. Due Process and Equal Protection Rights—Parole Advisements during Guilty
            Plea Proceedings

         Mr. Cormack argues that his due process rights were violated because he was not advised

  of his mandatory sex offender parole term by his attorney, the prosecutor, or the trial court. Dkt. 1

  at 7. With respect to this claim, the Indiana Court of Appeals concluded that he was not entitled to

  habeas relief because courts are not required to advise defendants of the parole consequences of

  their pleas since the "'parole impact of a plea is neither a constitutional right nor an advisement

  required by statute.'" Cormack, 2017 WL 6521707 at*2 (quoting Fulmer v. State, 519 N.E.2d 1236,

  1238 (Ind. 1988)). Mr. Cormack also argues that his right to equal protection was violated because

  defendants are advised of their probation obligations but not their parole obligations at their guilty

  plea hearings.

         Although framed as a due process and equal protection challenge, Mr. McCormick is

  actually challenging whether his plea agreement was entered into knowingly, intelligently, and

  voluntarily due to the lack of advisements about parole. A court may not accept a "defendant's

  guilty plea 'without an affirmative showing that it was intelligent and voluntary.'" Dansberry v.

                                                    10
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 11 of 16 PageID #: 638




  Pfister, 801 F.3d 863, 864 (7th Cir. 2015) (quoting Boykin v. Alabama, 395 U.S. 238, 242 (1969)).

  Mr. Cormack alleges that had he known that he would be required to be placed on both probation

  and parole, "it would have altered what the … petitioner agreed to." Dkt. 1 at 7.

          The parties' initial filings did not contain the plea agreement or guilty plea and sentencing

  hearing transcript, making any review of these claims impossible. The Court directed the

  respondent to supplement the record with these documents. 2 Dkt. 39. The Court also observed that

  these claims appeared to be barred by the one-year statute of limitations imposed by AEDPA. Id.

  A court may raise the timeliness of a habeas petition sua sponte, but only if it provides the parties

  notice and an opportunity to present their positions. Day v. McDonough, 547 U.S. 198, 210 (2006).

  Both parties responded, dkts. 40 and 42, and the respondent provided the requested documents,

  dkts. 42-1 and 42-2.

          Mr. Cormack's plea agreement made no mention of his parole obligations, dkt. 42-1, nor

  did the trial court advise him that he would be placed on parole upon his release, dkt. 42-2.

  However, Mr. Cormack's claims about the deficient advisements are barred by the statute of

  limitations.

          In an attempt to "curb delays, to prevent 'retrials' on federal habeas, and to give effect to

  state convictions to the extent possible under law," Congress revised several statutes governing

  federal habeas relief as part of AEDPA. Williams v. Taylor, 529 U.S. 362, 404 (2000). 28 U.S.C.

  § 2244(d)(1) states that "[a] 1-year period of limitation shall apply to an application for writ of

  habeas corpus by a person in custody pursuant to the judgment of a State." Relevant here, the

  limitation period would start from "the date on which the factual predicate of the claim or claims


  2
    When the respondent filed Mr. Cormack's plea agreement documents and hearing transcript, he did not
  redact Mr. Cormack's social security number or the name of the minor victim. See Fed. R. Civ. P. 5.2(a).
  While the Court understands that the respondent was trying to provide these documents as soon as they
  became available, respondent must take care to avoid the unnecessary disclosure of sensitive information.
                                                     11
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 12 of 16 PageID #: 639




  presented could have been discovered through due diligence." 28 U.S.C. § 2244(d)(1)(D). "The

  one-year clock is stopped, however, during the time the petitioner's 'properly filed' application for

  state postconviction relief 'is pending.'" Day v. McDonough, 547 U.S. 198, 201 (2006) (quoting 28

  U.S.C. § 2244(d)(2)).

         Mr. Cormack signed his parole stipulations for sex offenders agreement and was released

  from prison to parole on August 1, 2013. Dkt. 10-4. Accordingly, his release to parole served as

  the "factual predicate" of his claim, triggering the one-year statute of limitations. Mr. Cormack

  concedes this point. Dkt. 40 at 3 ("The petitioner was unaware of his term of parole that was to

  accompany his term of probation until he was about to be released in 2013."). Mr. Cormack did

  not file his first state petition for collateral review until February 23, 2017, more than three years

  after the parole requirements were imposed upon him. Dkt. 10-5. Accordingly, any claim attacking

  the voluntariness of his plea (rather than the revocation of parole) is barred by the statute of

  limitations.

         Mr. Cormack suggests he was unaware of the one-year limitation period imposed by

  AEDPA. Dkt. 40 at 3–4. The Court construes this as an argument for equitable tolling.

  "[A] petitioner is entitled to equitable tolling only if he shows (1) that he has been pursuing his

  rights diligently, and (2) that some extraordinary circumstance stood in his way and prevented

  timely filing." Holland v. Florida, 560 U.S. 631, 649 (2010). The diligence element "covers those

  affairs within the litigant's control; the extraordinary-circumstances prong, by contrast, is meant to

  cover matters outside its control." Menominee Indian Tribe of Wis. v. United States, 136 S. Ct.

  750, 756 (2016). A lack of awareness of the limitations period is insufficient to meet the second

  element. See Davis v. Humphreys, 747 F.3d 497, 500 (7th Cir. 2014) ("[I]t is established that

  prisoners' shortcomings of knowledge about the AEDPA or the law of criminal procedure in



                                                   12
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 13 of 16 PageID #: 640




  general do not support tolling."); Tucker v. Kingston, 538 F.3d 732, 735 (7th Cir. 2008)

  ("[S]tanding alone, the lack of legal expertise is not a basis for invoking equitable tolling.").

  Mr. Cormack is thus not entitled to equitable tolling.

         c. Due Process Rights—Receipt of Appellee's Brief

         Mr. Cormack's final claim is that his due process rights were violated because the deputy

  attorney general did not send him a copy of the appellee's brief in the appeal of the dismissal of

  his second habeas petition, which in turn deprived him of the opportunity to file a reply brief.

  Recall, Mr. Cormack's second habeas petition raised ex post facto challenges to Indiana statutes

  regarding residency, fees, and tolling of the registration period—none of which formed the basis

  of his parole revocation.

         The respondent argues that he has not exhausted this claim in state court and still has the

  opportunity to do so. However, Mr. Cormack petitioned for rehearing alerting the Indiana Court

  of Appeals to the issue, dkt. 30-11, and he raised the issue in his petition to transfer to the Indiana

  Supreme Court, dkt. 30-13. Regardless, the Court will bypass the procedural question because this

  claim is meritless. See Brown, 599 F.3d at 610.

         As a factual matter, the Court notes that the State did not file an appellee's brief in

  Mr. Cormack's appeal; rather, it filed a motion to dismiss. Dkt. 30-7. Assuming he did not receive

  a copy of the motion to dismiss, Mr. Cormack's claim that he was denied due process because he

  was unable to respond to the State's filing is without merit. Mr. Cormack does not cite to any case

  law saying that he has a due process right to file a reply brief, or in this case, a response to the

  State's motion to dismiss. However, even assuming such a right existed, Mr. Cormack must show

  that the violation had "a substantial and injurious effect on the outcome." Rodriguez v. Chandler,

  382 F.3d 670, 674 (7th Cir. 2004) (citing Brecht v. Abrahamson, 507 U.S. 619 (1993)). As the



                                                    13
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 14 of 16 PageID #: 641




  Court previously determined, Mr. Cormack cannot obtain habeas relief on his challenges to these

  statutes because these challenges are not ripe. Therefore, he cannot show any harm or injurious

  effect from not being able to file a response to the motion to dismiss.

         IV.      Motion for Interlocutory Injunction and Order for Immediate Release

         Mr. Cormack filed a motion for interlocutory injunction, dkt. [37], seeking his release while

  his petition for habeas corpus remained pending. Because the Court has denied his petition, the

  motion is denied as moot. To the extent that Mr. Cormack independently sought release based on

  his advanced age in light of the COVID-19 pandemic, the Court notes he must first exhaust state-

  court remedies. See Money v. Pritzker, 2020 WL 1820660, (N.D. Ill. Apr. 10, 2020) (holding

  petitioners seeking habeas relief due to COVID-19 must exhaust state remedies or show they are

  unavailable).

                                  V.      Certificate of Appealability

         "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

  court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

  Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

  "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

  of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In deciding whether a certificate of

  appealability should issue, "the only question is whether the applicant has shown that jurists of

  reason could disagree with the district court's resolution of his constitutional claims or that jurists

  could conclude the issues presented are adequate to deserve encouragement to proceed further."

  Buck, 137 S. Ct. at 773 (citation and quotation marks omitted).

         Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

  Courts requires the district court to "issue or deny a certificate of appealability when it enters a



                                                    14
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 15 of 16 PageID #: 642




  final order adverse to the applicant." The Indiana Court of Appeals reasonably concluded that

  Mr. Cormack's parole terms did not violate the prohibition against ex post facto because the terms

  did not extend or change his punishment but were for the purpose of assisting with his

  rehabilitation. Mr. Cormack's ex post facto challenges to Indiana statutes are unripe because none

  formed the basis of his parole revocation. Mr. Cormack's claims related to the voluntariness of his

  plea due to a lack of advisements about parole are barred by the statute of limitations. And

  Mr. Cormack's due process claim based on his lack of opportunity to file a response to the State's

  motion to dismiss is meritless because the underlying claims in his second state habeas petition

  are unripe. No reasonable jurist could disagree with the outcome of these claims, and none of the

  claims deserve encouragement to proceed further. Therefore, a certificate of appealability is

  denied.

                                         VI.     Conclusion

          For the foregoing reasons, Mr. Cormack's petition for a writ of habeas corpus is denied

  and a certificate of appealability shall not issue. Further, Mr. Cormack's motion for interlocutory

  injunction and immediate release, dkt. [37], is denied. Final judgment consistent with this Order

  shall issue.

          The clerk is directed to seal docket 42-1 and docket 42-2.

          IT IS SO ORDERED.



         Date:   9/21/2020




                                                  15
Case 1:18-cv-01348-JRS-DML Document 44 Filed 09/21/20 Page 16 of 16 PageID #: 643




  Distribution:

  CHARLES M. CORMACK
  125006
  NEW CASTLE – CF
  NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
  1000 Van Nuys Road
  NEW CASTLE, IN 47362

  Jill Esenwein
  INDIANA ATTORNEY GENERAL
  jill.esenwein@atg.in.gov

  Marley Genele Hancock
  INDIANA ATTORNEY GENERAL
  marley.hancock@atg.in.gov




                                       16
